                                                                        Case 2:20-cv-04405-GJS Document 27 Filed 05/04/21 Page 1 of 2 Page ID #:235




                                                                         1   COLLINSON, DAEHNKE, INLOW & GRECO
                                                                         2
                                                                             Laura E. Inlow, Esq., State Bar No. 130584
                                                                             Email: laura.inlow@cdiglaw.com
                                                                         3   Lenore C. Kelly, Esq., State Bar No. 170891
                                                                         4   Email: lenore.kelly@cdiglaw.com
                                                                             21515 Hawthorne Blvd., Suite 800
                                                                         5   Torrance, CA 90503
                                                                         6   Telephone: (424) 212-7777
                                                                             Facsimile: (424) 212-7757
                                                                         7

                                                                         8
                                                                             Attorneys for Defendants, LUIS LLANOS, SHAYNE SALDANA, and
                                                                             KENNETH SCOTT
                                                                         9
                                                                        10                         UNITED STATES DISTRICT COURT
                                                                        11             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                        12
                                                                             JAMES CASPARI, an individual                    CASE NO. 20-CV-04405-FMO-GJS
                             TEL. (424) 212-7777 | FAX (424) 212-7757
                              21515 HAWTHORNE BLVD., SUITE 800
                                 TORRANCE, CALIFORNIA 90503




                                                                        13
                                                                                                 Plaintiff,
                                                                        14
                                                                                                                             JOINT STATUS REPORT RE
                                                                                          v.
                                                                        15                                                   SETTLEMENT
                                                                        16   CITY OF LOS ANGELES; a public
                                                                             entity; LOS ANGELES POLICE                      Action Filed: March 25, 2020
                                                                        17   DEPARTMENT; a public entity;                    Trial Date: None Set
                                                                        18
                                                                             OFFICER LLANOS, an individual;
                                                                             OFFICER SALDANA; an individual;
                                                                        19   DETECTIVE SCOTT; an individual;
                                                                             and DOES 1-10,
                                                                        20                   Defendants.
                                                                        21   TO THE HONORABLE COURT:

                                                                        22         The parties hereby submit this joint report on the status of settlement. The
                                                                        23   case settled at a mediation on April 20, 2021 with Richard Copeland from the
                                                                        24
                                                                             court’s mediation panel. The parties are completing the necessary paperwork and
                                                                        25
                                                                             hope to submit a Stipulation for Dismissal of the entire matter with prejudice in
                                                                        26
                                                                             about sixty (60) days. The parties request that all dates be vacated and offer to file
                                                                        27

                                                                        28
                                                                             ______________________________________________________________________________
                                                                                                                       -1-
                                                                                                   JOINT STATUS REPORT RE SETTLEMENT
                                                                        Case 2:20-cv-04405-GJS Document 27 Filed 05/04/21 Page 2 of 2 Page ID #:236




                                                                         1   a further status report with the court on July 2, 2021 if a stipulated dismissal has
                                                                         2   not been filed by that time.
                                                                         3

                                                                         4
                                                                             DATED: May 3, 2021             COLLINSON, DAEHNKE, INLOW & GRECO
                                                                         5
                                                                                                              By:
                                                                         6
                                                                                                                             Laura E. Inlow
                                                                         7                                            Laura E. Inlow, Esq.
                                                                                                                      Attorneys for Defendants
                                                                         8
                                                                                                                      LUIS LLANOS, SHAYNE SALDANA, and
                                                                         9                                            KENNETH SCOTT
                                                                        10

                                                                        11 DATED: May 3, 2021                     GERAGOS & GERAGOS, APC
COLLINSON, DAEHNKE, INLOW & GRECO




                                                                        12
                             TEL. (424) 212-7777 | FAX (424) 212-7757




                                                                                                                    By: /s/ Ben Meiselas
                              21515 HAWTHORNE BLVD., SUITE 800
                                 TORRANCE, CALIFORNIA 90503




                                                                        13                                              BEN J. MEISELAS
                                                                                                                       Attorney for Plaintiff
                                                                        14                                             JAMES CASPARI
                                                                        15

                                                                        16

                                                                        17

                                                                        18   Dated: May 3, 2021               MICHAEL N. FEUER, City Attorney
                                                                        19                                    CORY M. BRENTE, Supervising Asst. City
                                                                                                              Attorney
                                                                        20

                                                                        21                                    By:     /s/ Surekha A. Shepherd
                                                                        22                                            Surekha A. Shepherd, Deputy City Attorney
                                                                        23                                            Attorneys for Defendants
                                                                                                                      CITY OF LOS ANGELES and LOS
                                                                        24                                            ANGELES POLICE DEPARTMENT
                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                             ______________________________________________________________________________
                                                                                                                        -2-
                                                                                                   JOINT STATUS REPORT RE SETTLEMENT
